Order, Family Court, New York County (Judith Sheindlin, J.), entered on or about October 2, 1995, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he had committed acts which, if committed by an adult, would consti*317tute three counts of the crime of criminal sale of a controlled substance in the third degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. There was probable cause for appellant’s arrest where an experienced officer in a drug-prone area repeatedly observed individuals, one at a time, exchange currency for concealed items through a hole in the wall of an abandoned school, where three of the suspected purchasers were arrested and found to be in possession of drugs, and where, at the approach of marked patrol cars, appellant and an accomplice jumped out of the hole and fled from the police (see, People v Jones, 90 NY2d 835).
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence supporting the conclusion that appellant was one of the participants in the drug sales being conducted through the hole in the wall, including evidence that appellant was in possession of money that could readily be inferred to be proceeds of the sales.
Appellant’s claim regarding the propriety of his placement has been rendered moot since he has completed the period of confinement imposed (Matter of Darryl G., 184 AD2d 204) and, in any event, is without merit.
Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.